BEATTY, C. J.
The petitioner moved the superior court to dismiss the appeal from a judgment rendered in his favor by a justice of the.peace. The ground of the motion was that *789the undertaking on appeal' had not been filed within thirty days after rendition and entry of the judgment. The superior court denied the motion, and this is a petition for a Avrit to prohibit further proceedings upon the appeal. It appears from the allegations of-the petition that ample evidence was adduced at the hearing of the motion to warrant the superior court in finding that the undertaking was delivered and left at the office of the justice of the peace within the thirty days, and that it was not received by him, or marked “Filed, ” until two days after that time because of his absence from his office and from the county. If this was the case the superior court has jurisdiction of the appeal. Writ denied.
We concur: McFarland, J.; Garoutte, J.; Fitzgerald, J.
DE HAVEN, J.
I concur in the judgment.